Order entered August 6, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00219-CR

                             ANDREW SCOTT LOTT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-40454-M

                                             ORDER
        The Court GRANTS the State’s August 4, 2014 motion for extension of time to file the

State’s amended brief. The Court also GRANTS the State’s August 4, 2014 motion for leave to

file brief exceeding the word count limit.

        We ORDER the Clerk of the Court to file the State’s amended brief tendered as of the

date of this order.

        We ORDER the Clerk of the Court to strike the State’s brief filed on June 11, 2014.


                                                      /s/   LANA MYERS
                                                            JUSTICE